The opinion of the court was delivered, March 2d 1874, by
Williams, J. —
The plaintiff below — the defendant in error— lent to Cooper & Sterling $500 — $250 to each — and took from them a joint and several note or obligation, under seal, for the whole amount, payable one day after date, upon which this suit was brought. Under the instructions of the court, the jury found that the defendant, Sterling, did not sign the note, as alleged, in pursuance of a promise on the part of the plaintiff that if he would sign it he would not hold him for more than the half of it. He was therefore clearly liable for one-half of the note as principal debtor, and for the remaining half as the surety of Cooper, his copromissor. He paid, as is admitted, the one-half of the note, and he insists that he is discharged from his liability for the residue because the plaintiff agreed that if he would pay it, he would give him a receipt in full for his half of the note; and when ho paid it, the plaintiff gave him such a receipt. Was this a release or discharge of his liability as surety for the residue of the note ? Why should it be, if the plaintiff did not promise or agree to acquit or release him from his liability? No such promise or undertaking is suggested in the 'point submitted by the defendant, the refusal of which is assigned as error; nor can it be inferred or implied from the facts of which it is predicated. The court was asked to charge “ that, if the jury believe that Stewart told Sterling that if he could pay his half of the note that he would give him a receipt in full for his half of .the note; and that Sterling then paid him the one-half of the note and interest, - and Stewart gave him a receipt therefor, in which he stated ‘ that it was in full for his half of the note given by Cooper and Sterling to A. P. Stewart,’ the plaintiff is not entitled to recover.” What, then, did the plaintiff *448promise and what did he do — taking all the facts set out in the point to be true ? He agreed that if Sterling “ could pay his half of the note that he would give him a receipt in full for his half of the note,” and he kept his promise to the letter. There is no suggestion in the point of a promise by the plaintiff to release Sterling, on the payment of his half of the note, from his liability as the surety of Cooper for the remaining half. How, then, can any such promise or undertaking be inferred or implied ? A promise without any consideration is void ; and the law will not infer or imply a promise if there is no consideration or moral obligation to support it. Here there was neither. The defendant in paying the one-half of the note only discharged the obligation resting upon him as principal debtor; and the plaintiff in receiving it, was under no obligation, legal or moral, to release him from his liability for the residue as the surety of Cooper. The vexed question, whether an express promise or undertaking by the creditor to release the debtor from liability for the whole debt, on payment of a part, is valid and binding; or whether it is to be regarded as a naked promise and void for want of consideration, does not arise here, and therefore it is not necessary to discuss it. It is manifest that the defendant’s point is not predicated of an express promise to release him from all liability for the note on the payment of the half thereof, nor can such a promise be inferred from the facts on which it is based. And it is equally clear that the receipt in full for his half of the note is not in itself a release of his liability as surety for the remaining half. There was therefore no error in refusing to charge as requested.
Judgment affirmed.